ORDER
PER CURIAM.
Nicholas Stephenson appeals the trial court’s judgment in this personal injury action denying his Motion to Set Aside Default Judgment, or in the alternative, Motion for New Trial. We affirm.1
We have reviewed the briefs of parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order.
The judgment denying the motion to set aside and the motion for new trial is affirmed in accordance with Rule 84.16(b).

. Stephenson’s Motion to Strike portions of Helderle's brief is hereby granted.